 

Exhibit 10.1

 



T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

Derek Mathieson



SSO: [***]

 

Dear Derek,

 

This letter confirms your separation from employment from Baker Hughes Company
(the “Company”) as of May 31, 2020 (“Separation Date”).

 

In connection with your separation of employment the company is offering you an
opportunity to receive severance benefits under your Stay & Win Award “Safety
Net”.

 

To receive the severance payment, you must sign the attached Severance Agreement
& Release and return it via email to [***].

 

If you have any questions, you may contact [***] via e-mail at [***] or via
phone at [***].

 

Thank you for your contributions to Baker Hughes.

 

We wish you success in your future endeavors.

 

Yours sincerely,

 

 

Deanna Jones



Chief Human Resources Officer

 

 

DM Initial here

 

 

T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

Notice to Employee: This is a legal document. You are advised to consult with an
attorney prior to signing this Agreement.

 

SEPARATION AGREEMENT & RELEASE

 

This is an Agreement between Baker Hughes Company (“Company”) and Derek
Mathieson, SSO: [***] (the “Employee”).

 

1.Separation Date and Consideration/Other Payments.


 

a.Separation Date. The Employee’s employment with the Company will end on May
31, 2020 (the “Separation Date”). Until the Separation Date, the Company will
pay the Employee’s regular salary and benefits and the Employee will continue to
perform Employee’s regular duties or other duties as assigned by Employee’s
manager, if required.


 

b.Consideration. In consideration for your signing and delivering this
Agreement, the Company agrees to pay you the following amounts six months
following the Separation Date, so long as you sign and do not revoke this
Agreement during the revocation period described in paragraph 2(c):

 

i.Cash severance benefits as described in the Stay and Win Award (letter
agreement) in the amount of $1,095,000.00

 

ii.Payment equal to your pro-rata 2020 target annual bonus in the amount of
$295,833.00. You will not be eligible for additional payments for fiscal year
2020 under the annual incentive plan.

 

iii.The amount of interest that would be earned on the foregoing payments
specified in clauses i. and ii. of this paragraph 1(b) will apply the six-month
London Interbank Offered Rate plus two percentage points.

 

Voluntary and statutory withholdings may apply. You will receive these payments
in accordance with the Stay and Win Award (letter agreement), subject to all
applicable conditions of the Stay and Win Award (letter agreement).

 

For the avoidance of doubt, you will not be entitled to severance benefits under
the Baker Hughes Company Executive Severance Program or under any other program
or agreement other than the Stay and Win Award.

 

c.Long-Term Incentives. Long-term incentive awards previously granted under
Baker Hughes shall be governed by the terms of the applicable award agreements
and the applicable long-term incentive programs.

 

Pursuant to the terms of the Stay and Win Award Letter, unvested RSUs from the
Founders Grant granted on July 31, 2017 will vest in full upon your termination.
All related RSU dividend equivalents shall be paid out in the form of cash, as
soon as administratively possible following your Separation Date.

 

 

DM Initial here

 

 

T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

d.Medical Benefits: The Company will extend Employee’s eligibility for medical
coverage for 12 months following termination under the US medical plan under
which the employee is currently covered. To facilitate this, the Company may
make a cash payment equal to 12 months of the current COBRA rate (less the
Employee rate) and the Employee will make payments for continued coverage.

 

2.Employee Acknowledgments and Representations. The Employee acknowledges,
represents and agrees:


 

a.Receipt of Wages and Benefits. Except as stated above, Employee agrees that
Employee has received all wages and compensation, including but not limited to
overtime compensation, due to the Employee. Employee is not entitled to any
other payments of any kind, including to the payments and benefits Employee is
receiving under this Agreement, except as a result of the Employee’s agreement
to the terms herein. Employee agrees that those payments and benefits are
sufficient consideration for this Agreement.

 

b.Taxes & Withholdings. All payments and benefits received under this Agreement
are subject to applicable taxes and withholdings.


 

c.Time to Review & Revoke. The Employee has 21 days to consider this Agreement,
and Employee’s waiver of rights under the Age Discrimination in Employment Act,
as amended, before signing it. Employee can revoke this Agreement within 7 days
after signing it by sending written notice of that revocation to Employee’s HRM
(the day following this revocation period is the “Effective Date” of this
Agreement). Employee also agrees that Employee has had the opportunity to
consult with an attorney of Employee’s choice before signing it.

 

d.Disclosure of Past and Present Claims. The Employee is not aware of (or has
already disclosed to the Company) any information Employee has or knows about
conduct by the Company or any of the Releasees that Employee has any reason to
believe violates or may violate any domestic or foreign law or regulation or
Company policy, or involves or may involve false claims to the United States. 


 

e.Alternative Dispute Resolution. The Employee agrees that Employee’s agreement
to Solutions or any applicable prior alternative dispute resolution process (for
purposes of this Agreement collectively called “Company ADR”) remains in effect.
Employee further agrees to submit to the Company ADR any claims not released by
this Agreement and covered by the Company ADR, or any claims that arise after
the date the Employee signs this Agreement, to the maximum extent permitted by
law, including but not limited to, disputes about the Agreement itself. The
Employee understands Employee is giving up the right to a jury trial for such
claims and that all such claims submitted to final and binding arbitration
pursuant to the Company ADR will be decided solely by an arbitrator. Employee
may ask Employee’s Company HRM for another copy of the Company ADR process.

 

f.Company’s Reliance on Employee Representations. The Employee understands that
the Company is relying on the Employee’s representations and obligations
contained in this Agreement, including but not limited to Employee’s Release of
Claims.

 

g.Existing Restrictive Covenants. Employee agrees that any existing
Non-Solicitation agreement and/or Non-Compete agreement to which Employee is a
party shall continue in full force and effect.

 

 

DM Initial here

 

 

T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

3.Confidentiality. Unless compelled by law to do so, the Employee has not and
will not, disclose the fact of, terms and conditions of, or amounts in this
Agreement to anyone other than Employee’s spouse, legal or financial advisor, or
U.S. governmental officials who seek such information as part of their official
duties. If a third-party requests or demands that the Employee disclose or
produce this Agreement or any terms or conditions in it, the Employee will not
take any action related to such request or subpoena without first notifying the
Company and giving it a reasonable opportunity to respond.


 

4.Release of Claims. In return for the consideration provided by this Agreement,
the Employee, Employee’s heirs, assigns, and agents waive and release all
waivable claims of any kind (whether known or unknown, and including those under
the Age Discrimination in Employment Act (ADEA)) that the Employee may have
against Releasees (defined below), which arise from or relate to Employee’s
employment and/or the termination of Employee’s employment with the Company. The
released/waived claims include, but are not limited to, any and all claims that
Releasees discriminated, harassed or retaliated against the Employee on the
basis of race, color, religion, national origin, sex (including pregnancy),
sexual orientation, gender identity/expression, age, disability, veteran status
or other characteristic or activity protected by law, violated any Company
policies, procedures, covenants or express or implied contracts of any kind,
violated any public policy, statutory or common law (including tort), or are in
any way obligated to pay the Employee damages, expenses, costs or attorneys’
fees in relation to an alleged violation of any waivable local, state or federal
law.

 

Releasees include the Company, its predecessors, successors and assigns, their
current and former direct and indirect parents, affiliates, subsidiaries,
divisions, and related business entities, and their current and former officers,
directors, shareholders, employees, agents, representatives and employee benefit
programs (including the trustees, administrators, fiduciaries and insurers of
such programs). This Release does not waive any rights or claims that may arise
after the date Employee executes this Agreement, or that cannot be lawfully
released. This Release does not modify or affect any vested benefits to which
the Employee may be entitled to receive under the plans in which Employee is
vested.

 

This Release is not intended to prevent or discourage the Employee from filing a
claim or charge or participating in an investigation or proceeding of a
governmental agency, including any state or federal fair employment practices
agency and law enforcement authorities, but Employee is waiving all rights to
monetary, injunctive or other personal relief that may result from that process
to the maximum extent permitted by law; provided however that this waiver shall
not apply to participation in any investigation or proceeding conducted by the
U.S. Securities and Exchange Commission or other agency that precludes such a
waiver.

 

The Employee also understands that this Release does not prohibit the Employee
from discussing Employee’s compensation with others; or reporting conduct to,
providing truthful information to, or participating in any investigation or
proceeding conducted by any federal or state government agency or
self-regulatory organization.

 

The Employee agrees that on or immediately after the Separation Date, Employee
will execute a supplemental release (in the form of the SUPPLEMENTAL RELEASE
EXHIBIT) covering the period from the Effective Date to the Separation Date and
agrees that all the covenants that relate to the Company’s obligations on or
after the Separation Date will be contingent on Employee’s execution of the
Supplemental Release.

 

5.Employee Availability. The Employee agrees that Employee will reasonably be
available to the Company to respond to requests for information related to
Employee’s employment with the Company. The Employee

 

DM Initial here

 

 

T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

will fully cooperate with the Company in connection with existing or future
litigation or investigations brought by or against the Company or any Releasees,
whether administrative, civil or criminal in nature. The Company will reimburse
the Employee for reasonable out-of pocket expenses Employee incurs as a result
of such cooperation.





6.Non-Disparagement. The Employee agrees, subject to any obligations Employee
may have under applicable law, not to make or cause to be made any statements or
take any actions that disparage or in any way damage the reputation of the
Company or any of its affiliates, subsidiaries, agents, officers, directors or
employees. The Employee understands that nothing in this paragraph prevents the
Employee from disclosing statements, of any nature, regarding possible
violations of law or regulation to government agencies or authorities.

 

7.Future Employment. The Company is not obligated to offer employment to the
Employee (or to accept services or the performance of work from the Employee
directly or indirectly) now or in the future.

 

8.Return of Company Property. The Employee agrees that Employee has, or will
have, as of the Separation Date, returned to the Company all Company property or
equipment in Employee’s possession, including but not limited to: any documents
(whether in electronic or hard copy), computer, computer related hardware,
external data storage or other memory device, phone, tablet, printer, scanner,
credit card, keys, and security badge assigned to the Employee. The Employee
agrees that as of the Separation Date Employee will have submitted the
appropriate T&L / T&E expense reports for any expenses on Employee’s corporate
credit card.

 

Employee also represents that, as of the Separation Date, Employee has returned
all documents and other written materials, computer programs, and any other
information of the Company or others’ confidential and proprietary information
and any other items which, by their nature, are for use of the Company’s
employees only.  Employee has not provided any of the Company’s confidential and
proprietary information to any other person or entity.  Nor does any other
person or entity possess any of the Company’s confidential and proprietary
information as a result of any actions or inactions by Employee.  Employee
further acknowledges that he has received no permission, either written or oral,
to retain any such materials, programs, information or items.

 

9.Confidential Information. The Employee acknowledges that the Employee
Confidentiality and Innovation Agreement Employee signed will remain in full
force and effect. The Employee understands that nothing herein prevents the
Employee from disclosing a trade secret or other confidential and proprietary
information of the Company (“Confidential Information”) when reporting, in
confidence, potential violations of law or regulation to U.S. government
authorities, including but not limited to the Department of Justice and the
Securities and Exchange Commission, or to a U.S. court. The Employee represents
that Employee has not and will not copy, transfer or take any of the Company’s
Confidential Information to any external storage device, external personal email
or disclose in any other manner without written approval by Employee’s Manager
or Company HRM. The Company’s Confidential Information includes but is not
limited to documents and data containing work product that the Employee or
others prepared for the Company during Employee’s employment. Confidential
Information does not include materials of a solely personal or social nature or
documents that relate to Company-provided compensation or benefits received by
the Employee or Employee’s dependents. If the Employee has any questions
regarding what Employee can/cannot copy, transfer or take, Employee will raise
those questions to Employee’s Manager or Company HRM prior to signing this
Agreement. If the Employee has previously copied, transferred or taken
Confidential Information, Employee will tell the Company, permit the Company to

 

DM Initial here

 

 

T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

retrieve such information in a forensically sound manner, and allow and/or
assist the Company, or its designee, to permanently delete the data from
Employee’s personal computer or other storage.

 

10.Non-Competition/Non-Solicitation.  Employee agrees and reaffirms that this
Agreement does not, supersede, revoke, or cancel Employee’s obligations to the
Company under any preexisting agreements, including but not limited to
confidentiality agreement, non-compete agreement or other agreement which set
forth obligations Employee has to the Company that, consistent with the terms of
those agreements, including but not limited to the Baker Hughes Incorporated
Executive Agreement signed on August 8, 2016 (attached as Exhibit A) survive
Employee’s termination from the Company.

 

Employee further re-acknowledges that Employee is bound by previously existing
covenants not to compete for a period of 12 months following the termination of
Employee’s employment; covenants not to solicit Customers for a period of 12
months following the termination of employment; and covenants not to solicit
employees for a period of 12 months following Employee’s last date of employment
as contained in the afore mentioned Agreements.

 

11.Agreement Not to Cooperate. Except to the extent prohibited by law, Employee
agrees that Employee will not voluntarily cooperate in any litigation against
the Company or any of the Releasees, arising out of or relating to his or her
employment with the Company up to the Effective Date of this Agreement, or
invite or suggest subpoenas to any proceeding against the Company or any of the
Releasees, excluding cooperation with any governmental entities which is not
covered by this paragraph.

 

12.Breach by Employee. The Company’s obligations to the Employee after the
Effective Date are contingent on the Employee fulfilling Employee’s obligations
under this Agreement. Employee acknowledges and agrees that any breach by the
Employee of the obligations under this Agreement could cause substantial and
irreparable damage to the Company and its subsidiaries, for which money damages
may not be an adequate remedy.  Accordingly, Employee acknowledges and agrees
that the Company will be entitled to an injunction and/or other equitable
relief, without the necessity of posting security, to prevent the breach of such
obligations. If the Company proves a breach in court or arbitration, the
Employee shall indemnify and hold the Company harmless from any loss, claim or
damages, including without limitation all reasonable attorneys’ fees, costs and
expenses incurred in enforcing its rights under this Agreement as well as repay
all compensation and benefits (other than those already vested) paid as
consideration under the terms of this Agreement, except to the extent that such
reimbursement is prohibited by law or would result in the invalidation of the
release above.


 

13.Severability of Provisions. If a court or arbitrator holds that any provision
in this Agreement is legally invalid or unenforceable, and cannot be modified to
be enforceable, the affected provision will be stricken from the Agreement and
the remaining terms of the Agreement and its enforceability shall remain
unaffected.


 

14.Benefits Plans. The Company reserves the right to terminate, amend, suspend,
replace or modify any of its benefit plans and compensation programs at any time
and for any reason, and the Employee will be subject to any such termination,
amendment, suspension, replacement, or modification. If a plan or program is
terminated, the Employee will not receive any further benefits under that
plan/program, other than payment for benefits for services or coverages incurred
before it was terminated. This paragraph shall not alter any vested benefits to
which the Employee may be entitled under the terms of the Plans in which the
Employee is vested.

 

 

DM Initial here

 

 

T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

15.Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties. The parties agree they have not relied on any
oral statements that are not included in this Agreement. This Agreement
supersedes all prior agreements and understandings concerning the subject matter
of this Agreement, other than as described in this Agreement. Any modifications
to this Agreement must be in writing, must reference this Agreement, and must be
signed by the Employee and an authorized employee or agent of the Company.

 

16.Applicable Law. This Agreement shall be construed, interpreted and applied in
accordance with the law of the State of Texas.


 

17.Unemployment Compensation. Nothing in this Agreement is intended to affect
Employee’s ability to seek Unemployment Insurance (UI). The Company will provide
accurate information in response to requests related to the Employee’s
application for UI benefits regarding the terms of Employee’s separation from
the Company.

 

18.Format. The Employee and the Company agree that a facsimile (“fax”),
photographic, or electronic copy of this Agreement shall be as valid as the
original.

 

I acknowledge that I understand the above agreement includes the release of all
claims. I understand that I am waiving unknown claims and I am doing so
voluntarily and intentionally.

 

Derek Mathieson

 

 

Baker Hughes Company

 

/s/ Derek Mathieson   /s/ Lorenzo Simonelli

Signature

 

  Signature

[***]



    SSO  

SSO

 

April 28, 2020

 

 

April 28, 2020

 

Date   Date

 

 

DM Initial here

 

 

T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

SUPPLEMENTAL RELEASE EXHIBIT

 

This supplemental release is given by Derek Mathieson (the “Employee”) to Baker
Hughes Company (the "Company") in consideration of the covenants and promises
given by the Company in the SEPARATION AGREEMENT & RELEASE (the “Separation
Agreement”) signed by Employee on ____________.

 

In return for the consideration provided by the Separation Agreement, the
Employee, Employee’s heirs, assigns, and agents waive and release all waivable
claims of any kind (whether known or unknown, and including those under the Age
Discrimination in Employment Act (ADEA)) that the Employee may have against
Releasees (defined in the Separation Agreement and below), which arise from or
relate to Employee’s employment and/or the termination of Employee’s employment
with the Company. The released/waived claims include, but are not limited to,
any and all claims that Releasees discriminated, harassed or retaliated against
the Employee on the basis of race, color, religion, national origin, sex
(including pregnancy), sexual orientation, age, disability, veteran status or
other characteristic or activity protected by law, violated any Company
policies, procedures, covenants or express or implied contracts of any kind,
violated any public policy, statutory or common law (including tort), or are in
any way obligated to pay the Employee damages, expenses, costs or attorneys’
fees in relation to an alleged violation of any waivable local, state or federal
law.

 

Releasees include the Company, its predecessors, successors and assigns, their
current and former direct and indirect parents, affiliates, subsidiaries,
divisions, and related business entities, and their current and former officers,
directors, shareholders, employees, agents, representatives and employee benefit
programs (including the trustees, administrators, fiduciaries and insurers of
such programs). This Supplemental Release does not waive any rights or claims
that may arise after the date Employee executes this Supplemental Agreement.
This Supplemental Release does not modify or affect any vested benefits to which
the Employee may be entitled under the terms of any plans in which the Employee
is vested.

 

This Supplemental Release does not prevent the Employee from participating in an
investigation or proceeding of a governmental agency, but Employee is waiving
all rights to monetary, injunctive or other personal relief that may result from
that process; provided however that this waiver shall not apply to participation
in any investigation or proceeding conducted by the U.S. Securities and Exchange
Commission or other agency that precludes such a waiver. The Employee also
understands that this Supplemental Release does not prohibit the Employee from
discussing Employee’s compensation with others; or reporting conduct to,
providing truthful information to, or participating in any investigation or
proceeding conducted by any federal or state government agency or
self-regulatory organization.

 

The Employee represents that Employee understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Company that Employee is
releasing, and that Employee understands that Employee is not releasing any
rights or claims arising after the Effective Date of this Supplemental Release.
The Employee shall have seven (7) days from the date Employee signs this
Supplemental Release to revoke Employee’s consent to the waiver of Employee’s
rights under the ADEA. To do so, Employee must submit a written revocation to
Employee’s Company Human Resources Manager (HRM). If the Employee revokes
Employee’s consent to the waiver, all of the provisions of this Supplemental
Release shall be void and unenforceable and the Company will have no further
obligations pursuant to the Separation Agreement. If Employee does not revoke
Employee’s consent, this Supplemental Release will take effect on the day after
the end of the revocation period (the “Effective Date of this Supplemental
Release”).

 

DM Initial here

 

 

T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

Agreed and accepted,

 

Derek Mathieson

 

/s/ Derek Mathieson

Signature

 

[***] 

SSO Date: April 28, 2020

 

 

DM Initial here

 

 

T + 1 713.439.8600



17021 Aldine Westfield 

Houston, Texas 77073, USA



[bh.jpg]     

EXHIBIT A

Baker Hughes Incorporated Executive Agreement signed on August 8, 2016

 

DM Initial here

 

